DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 10/19/2022 in which claims 1 and 6 have been amended, claims 3 and 5 have been canceled.  Thus the claims 1-2, 4, and 6-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 (and elsewhere, where applicable), lines 28-30, the claim recites determine vehicle interior damage based on the determination of the vehicle exterior damage.  The exterior damage may not provide any indication of interior damage.  It is unclear how one of ordinary skill in the art would determine vehicle interior damage based on the determination of the vehicle exterior damage.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a claim settlement file indicating the estimated cost to repair the vehicle without significantly more. 
Claim 1 is directed to a non-transitory computer-readable medium, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., initiate an automatic inspection of a vehicle in response to receiving the vehicle at an inspection location within the inspection facility, the inspection facility comprising a plurality of sensors communicatively coupled with the computing device, wherein the plurality of sensors comprise one or more lasers; receive damage information corresponding to the vehicle within the inspection facility, the damage information including a description of the location of damage; analyze the damage information to identify a desired view of a portion of the vehicle; control movement of the plurality of sensors to manipulate the position of the sensors with respect to the vehicle based on the analyzed damage information to examine the desired view of the portion of the vehicle, wherein the desired view of the portion of the vehicle includes damage to the vehicle; control operation of the plurality of sensors to make laser measurements of the vehicle using the one or more lasers, wherein the plurality of sensors generate sensor data characterizing one or more physical conditions of the vehicle when the vehicle is positioned at the inspection location; receive, from the plurality of sensors, the sensor data characterizing the one or more physical conditions of the vehicle; receive vehicle specification data; compare the one or more physical conditions of the vehicle to the vehicle specification data; determine vehicle exterior damage based on the comparison of the one or more physical conditions and the vehicle specification data; determine vehicle interior damage based on the determination of the vehicle exterior damage and the comparison of the one or more physical conditions and the vehicle specification data; receive, from an on-board diagnostic system on the vehicle communicatively coupled to the computing device, vehicle operation information data, the vehicle operation information data characterizing operation of the vehicle, the vehicle operation information data comprises vehicle condition information; identifying one or more operating conditions of the vehicle, at least in part on the, vehicle condition information; determine an estimated cost to repair the vehicle based, at least in part, on the vehicle exterior damage, the determined interior damage; and generate a claim settlement file based on the automatic inspection wherein the claim settlement file comprises the estimated cost to repair the vehicle.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of generating a claim settlement file indicating the estimated cost to repair the vehicle, which may correspond to Certain Methods of Organizing Human Activity (fundamental economic principles or practices (including insurance)).  The additional elements of an automatic feature, a plurality of sensors, the computing device, lasers, an on-board diagnostic system do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of an automatic feature, a plurality of sensors, the computing device, lasers, an on-board diagnostic system result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of an automatic feature, a plurality of sensors, the computing device, lasers, an on-board diagnostic system are all recited at a high level of generality, and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computing arrangement does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitation) (iv) receive, from the plurality of sensors, the sensor data characterizing the one or more conditions of the vehicle amounts to a mere data collection step and is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an automatic feature, a plurality of sensors, the computing device, lasers, an on-board diagnostic system are all recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional limitation, which has been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity.  The specification ([0031], [0040], [0046]) describes the plurality of sensors to be a generic sensor performing its basic functions of generating/collecting data.  Thus, generating/initiating data steps with the use of a plurality of sensors are well understood, routine, and conventional when it is claimed in a merely generic manner (MPEP 2106.05(d)(II)).  Thus, the additional elements do not amount to add significantly more.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible. 
Dependent claims 2, 4, and 6-20 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional element that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4, and 6-20 are directed to an abstract idea.  Thus, the claims 1-2, 4, and 6-20 are not patent-eligible.
Response to Arguments
Examiner has withdrawn previously cited 35 U.S.C. 112(b) rejection of claims 1-20.
Examiner has also withdrawn double patenting rejection as the Applicant has filed a terminal disclaimer to address the rejection.
Applicant's arguments filed dated 10/19/2022 have been fully considered but they are not persuasive.
With respect to the rejection of claims 1-2 and 4-20 under 35 U.S.C. 101, Applicant states that under Step 2A, Prong 1, the limitations of amended claim 1 do not fall within this grouping.  Certain methods of organizing human activity subgroupings are encompassed to cover activities which are conducted by a person.  In contrast, the claim recites a processor to receive damage information, analyze the damage information, and control the movement of the sensors based on the analyzed damage information to examine a desired view.  This is not an activity that would be done by a human.  Instead a human would view the vehicle and identify the damage to the vehicle.
Examiner respectfully disagrees and notes that under Step 2A, Prong 1, the claim limitations are analyzed without the additional elements of a processor and sensor to determine if the claim recites an abstract idea.  The additional elements of a processor and sensors are then considered to determine if these elements restrict the claim from reciting an abstract idea.  In this case, it was determined that the claim clearly recites an abstract idea of generating a claim settlement file indicating the estimated cost to repair the vehicle and the additional elements of a processor and sensors do not restrict the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea and Applicant’s arguments are not persuasive.
Applicant also states that under Step 2A – Prong 2 that the sensors when operated by the computing device provide obtain various damage data on the vehicle which would normally not be obtained or considered when generating a claim settlement file.  For example, the sensors are able to determine if the frame associated with a body or item is bent.  Generally, the insured item would have to be dismantled to determine if the frame is bent.  Thus, the operation of the sensors provides a benefit in that more of damage, including the interior damage, to the insured item can be determined and considered when generating a claim settlement allowing for more accurate claim settlements.  Further, this provides a specific technological improvement in that the damage to a vehicle can be determined through automation of specific tasks, whereas in the conventional methods the vehicle would have to be dismantled by humans to determine the damage to the substructure.  Thus, the recitation of amended claim 1 are directed toward a practical application of controlling the operation of a plurality of sensors to manipulate the position of the sensors about the vehicle to examine a desired view, controlling the operation of the plurality of sensors to make laser measurements to generate sensor data to characterize one or more conditions of the vehicle, and determining the vehicle exterior and interior damage.
Examiner respectfully disagrees and notes that the sensors are used to collect data and there is no disclosure in the claim or specification that reads on the sensor are able to determine if the frame associated with a body or tire is bent.  The collected data provides an image of the damaged item and no further analysis is provided by the sensor.  A human has to analyze the collected image data to determine if the frame or tire is bent.  Thus, collecting the data in the form of an image is abstract in nature and the sensor is used as a tool to apply the abstract idea without providing any technical improvement.  Thus, the use of sensors does not integrate the abstract idea into a practical application and hence these arguments are not persuasive.
Applicant states that under Step 2B that the claim recites particular elements that used to execute the judicial exception
Examiner notes that the particular elements that are used are general purpose computer which merely applies the abstract idea and do not represent a particular machine which transform an abstract idea into a patent eligible subject matter.  It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).
Applicant also states that the machine or apparatus implements the steps of the method.  The claim recites that the processor receives data, controls sensor movement and operation, and determined vehicle exterior damage and vehicle interior damage.  Thus, the clam recites a processor which integrates the exception into a practical application for claim settlement generation.
Examiner notes that the steps of receiving data and determining vehicle exterior/interior damage are abstract in nature and the use of a processor to implement these steps and control sensor movement may simply amount to automating a manual process which may not provide technical improvements and hence do not integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
Applicant states that the processor is specifically operating the sensors to a specific location with respect to the vehicle to capture the damage of the vehicle.  Applicant submits that the processor and the sensor impose a meaningful limit on the claims in that they are operated based on specific data and go beyond mere data gathering.
Examiner notes that the processor and sensor are recited at a high level of generality and do not necessarily know the specific damage location of the vehicle.  The processor is controlling the operation of the sensor and collecting data (i.e., images of the damaged item) without specifically knowing the exact location of the damaged item.  The claim recites receiving and analyzing damage information which may include collecting images of the vehicle and then visually analyzing the images to identify specific damage locations.  The specific damage location is then communicated to the computer in the form of instructions so that the sensor can capture images of the damaged portion.  This is nothing more than applying the abstract idea on a computer/sensor and do not amount to add significantly more.  Moreover, the claim does not recite an inventive concept as the various limitation are abstract in nature and the additional elements simply applies the abstract idea.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693